Citation Nr: 0907805	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-03 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus, to include separate evaluations for each 
ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to October 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

The January 2003 rating decision denied a January 2003 claim 
in which the Veteran, through his representative, asserted 
that a separate disability evaluation for tinnitus in each 
ear was warranted because service connection had been 
established for bilateral tinnitus.  The Board notes that in 
February 2003, the Veteran's representative submitted another 
claim, which alleged entitlement to a separate evaluation for 
tinnitus in each of the Veteran's ears under the same logic.  
This claim was denied in a March 2003 rating decision.  
Subsequently, the Veteran's representative submitted a 
November 2003 notice of disagreement, and, after the February 
23, 2004 issuance of a statement of the case, a substantive 
appeal was received in February 2004.  The Board notes, 
therefore, that the Veteran's notice of disagreement and 
substantive appeal can be construed as perfecting a timely 
appeal with regard to both the January 2003 rating decision.

In addition, the Board notes that the statement of the case 
which was issued on February 23, 2004 is dated July 16, 2004, 
in an apparent typographical error.  The Veteran's February 
2004 substantive appeal states that it was submitted "in 
response to the Statement of Case of January 2004."  
Regardless of the specific date on the statement of the case, 
however, the deadline for filing a substantive appeal is 
determined based on when the statement of the case was issued 
to the Veteran (i.e. February 23, 2004).  38 C.F.R. 
§ 20.302(b).  Therefore, any confusion as to the date of the 
statement of the case here causes no issue with the 
timeliness of the Veteran's appeal.


FINDING OF FACT

The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent disability evaluation, the maximum that 
may be received under the applicable rating criteria.


CONCLUSION OF LAW

There is no legal basis for the assignment of more than a 
single 10 percent disability rating for tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2008), Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply to a claim if the resolution of that claim is based 
on statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); See also Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002) (holding that the provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law is dispositive).

In the instant case, the facts are not in dispute.  
Resolution of the Veteran's appeal is dependent on the 
interpretation of the law pertaining to the assignment of a 
disability rating for tinnitus.  As discussed below, the 
Board finds that the Veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Therefore, because no reasonable 
possibility exists that any notice or assistance would aid 
the Veteran in substantiating his claim, any deficiencies of 
notice or assistance that may exist would be harmless.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (stating that compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Analysis

The Veteran claims entitlement to an evaluation in excess of 
10 percent for his service-connected bilateral tinnitus.  The 
Veteran's representative has argued that the Veteran should 
be entitled to a separate 10 percent rating for tinnitus in 
each ear.  Tinnitus is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008).  Ten percent is the maximum schedular rating that can 
be assigned for the disorder, whether the sound is perceived 
in one ear, both ears, or in the head.  Id.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and DC 6260, which limit a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

Because the Veteran is already in receipt of a 10 percent 
evaluation for bilateral tinnitus, there is no legal basis 
for awarding a higher evaluation under the schedule.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that 
where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit or 
lack of entitlement under the law).  Therefore, the claim for 
a higher schedular rating for tinnitus must be denied.

The Board has considered the arguments set forth by the 
Veteran's representative, in particular those contained in 
its June 2004 statement and in the November 2003 notice of 
disagreement.  The Board notes that the Veteran's 
representative argues that VA has impermissibly applied 
38 C.F.R. § 4.87 Note (2), which became 


effective June 13, 2003, retroactively to the Veteran's 
January 2003 and February 2003 claims in this case.  However, 
38 C.F.R. § 4.87 Note (2) is merely a statement of VA's 
interpretation of that regulation as it already existed at 
the time of both the pre-1999 and pre-June 13, 2003 versions 
of Diagnostic Code 6260.  It was based on VA's already 
existing interpretation of this regulation that the Veteran's 
claims were denied, not based on the revised regulation 
containing Note (2).  In addition, the Veteran's 
representative sets forth arguments relating to the 
interpretation of 38 C.F.R. § 4.25(b) and DC 6260.  These 
arguments, however, have been rendered moot because, as noted 
above, the Federal Circuit in Smith v. Nicholson, 451 F.3d. 
1344 (Fed. Cir. 2006) found that deference was to be given to 
VA's interpretation of these regulations.

Finally, the Veteran does not contend, and the evidence does 
not reflect that the Veteran is entitled to a disability 
rating in excess of 10 percent for bilateral tinnitus on an 
extraschedular basis.  The threshold determination with 
regard to extraschedular consideration is whether the 
disability picture presented in the record is adequately 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  Ordinarily, the VA schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  Such an exceptional 
or unusual disability picture is usually demonstrated by 
factors such as marked interference with employment or 
frequent periods of hospitalization.  See 38 C.F.R. § 
3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In this case, the Board finds that there is nothing in the 
record to indicate that the Veteran's tinnitus causes any 
impairment with his employment over and above that which is 
already contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The claims file reflects that 
the Veteran is working as a VA employee, and no limitations 
on such employment are demonstrated by the evidence of 
record.

In addition, none of the evidence indicates that the 
Veteran's tinnitus has resulted in frequent periods of 
hospitalization.  Further, the Board finds no evidence of 
record reflecting any other exceptional or unusual factors as 
would render application of the schedule impractical.  
Therefore, the Board finds that the disability picture 
presented in the record is adequately contemplated by the 
rating schedule, and that referral for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus, to include separate evaluations for each 
ear is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


